Bronson, Oh. J.
(dissenting). This cause was argued and submitted before tbis court, as formerly constituted, on September 18th, 1922. Such court on December 6th, 1922, through an opinion of Mr. Justice Grace as indicated in the majority opinion, modified, and then affirmed the judgment of the trial court. All members of the court as then constituted signed the opinion of Air. Justice Grace excepting Air. *228Justice 'Robinson who dissented. A rehearing was ordered and had before this court as now constituted. The majority opinion now reverses the previous decision of this court, reverses the judgment of the trial court, and dismisses the action.
In the former opinion of this court a majority of the court who signed the opinion of Mr. Justice Grace stated the following: “The majority agree with the conclusions stated in the syllabi. The majority of this court are of the opinion that the findings of the trial court are entitled to the presumptions that obtain in a trial of a law case to the court without a jury: that the findings of the trial court, to the effect that, upon the evidence, the Workmen’s Compensation Act of this state applies to the injuries of the plaintiff received in another state while engaged in the pursuit of an employment and in a business having a situs within this state, find support in the evidence and were not so clearly opposed to the preponderance of the evidence as to require interference therewith by this court.”
I adhere to the conclusions heretofore adopted in the previous decision of this court. Practically speaking the previous decision of this court is reversed upon the question of the sufficiency of the evidence. Since the original opinion of this court will not be published I desire to cite the following cases in the original opinion: State ex rel. Maryland Casualty Co. v. District Ct. 140 Minn. 427, 168 N. W. 177; State ex rel. McCarthy Bros. Co. v. District Ct. 141 Minn. 61, 169 N. W. 274; Anderson v. Miller Scrap Iron Co. 169 Wis. 106, 170 N. W. 279, 171 N. W. 935; Douthwright v. Champlin, 91 Conn. 524, 100 Atl. 97, Ann. Cas. 1917E, 512, 15 N. C. C. A. 870; Post v. Burger, 216 N. Y. 544, 111 N. E. 351, Ann. Cas. 1916B, 158, 10 N. C. C. A. 888; Kennerson v. Thames Towboat Co. 89 Conn. 367, L.R.A.1916A, 436, 94 Atl. 372.